 


109 HR 3277 IH: Federal Agency Performance Review and Sunset Act
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3277 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Brady of Texas (for himself, Mr. Tom Davis of Virginia, and Mr. Porter) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the establishment of the Sunset Commission to review and maximize the performance of all Federal agencies and programs. 
 
 
1.Short titleThis Act may be cited as the Federal Agency Performance Review and Sunset Act.  
2.Sunset Commission to review and maximize the performance of all Federal agencies and programs 
(a)Schedule for review of agencies and programsThe President may submit to Congress a schedule for reviewing the performance of, and need for, executive branch agencies and programs at least once every 10 years. In considering the schedule, Congress shall follow the expedited review procedures set forth in section 3. 
(b)Sunset of executive branch agencies and programsEach executive branch agency and program shall— 
(1)be reviewed by the Sunset Commission according to the schedule enacted in a joint resolution described in section 3(a); and 
(2)except as provided in subsection (h), be abolished two years after the date that the President submits to Congress the report required pursuant to subsection (i) covering the agency or program, unless the agency or program is reauthorized by law after such submission or the two-year period is extended for an additional two years by law.  
(c)Establishment of commissionThere is hereby established a commission to be known as the Sunset Commission. 
(d)Membership, powers, and other matters 
(1)Membership 
(A)In generalThe Sunset Commission shall be comprised of seven members, who shall be appointed within 180 days after the date of enactment of this Act. 
(B)AppointmentsThe President shall appoint the seven members of the Sunset Commission, as follows: 
(i)One in consultation with the majority leader of the Senate. 
(ii)One in consultation with the minority leader of the Senate. 
(ii)One in consultation with the Speaker of the House of Representatives. 
(iv)One in consultation with the minority leader of the House of Representatives. 
(v)Three other members. 
(C)Chair and vice chairThe President shall designate one member of the Sunset Commission to serve as Chair and one member as Vice Chair. 
(D)Length of serviceThe members of the Sunset Commission shall serve at the pleasure of the President. Each member shall serve for a term not to exceed three years, unless reappointed by the President. 
(E)VacanciesAny vacancy on the Commission shall be filled in the manner in which the original appointment was made. 
(2)Powers relating to Obtaining information from federal agencies 
(A)In generalThe Sunset Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the United States Government, information, suggestions, estimates, and statistics for purposes of carrying out its duties. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the chair or any other member designated by a majority of the Commission. 
(B)Receipt, handling, storage, and disseminationInformation shall be received, handled, stored, and disseminated only by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.  
(3)Public hearings and meetings 
(A)Public hearingsThe Sunset Commission shall hold public hearings and meetings to the extent appropriate. Any such public sessions shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive Order. 
(B)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Sunset Commission. 
(4)Internal procedures 
(A)MeetingsThe Sunset Commission shall meet periodically at the call of the Chair. Such meetings may include public sessions as described in paragraph (3)(A). 
(B)QuorumFour members of the Sunset Commission shall constitute a quorum but a lesser number may hold hearings. 
(5)Personnel matters 
(A)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(B)DirectorThe Chair of the Commission may, without regard to the civil service laws and regulations, appoint and terminate a Director for the Commission. The Director shall be paid at a rate not to exceed the Level II of the Executive Schedule. 
(C)StaffThe Director may appoint and fix the compensation of additional personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the Director and other personnel may not exceed Level II of the Executive Schedule. 
(D)Applicability of certain civil service lawsThe Director and any staff of the Commission shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title. 
(E)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(F)Procurement of temporary and intermittent servicesThe chair of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for Level II of the Executive Schedule under section 5316 of such title. 
(6)Other administrative matters 
(A)Postal and printing servicesThe Sunset Commission may use the United States mails and obtain printing and binding services in the same manner and under the same conditions as other departments and agencies of the United States. 
(B)Administrative support servicesUpon the request of the Sunset Commission, the Administrator of General Services shall provide to the Sunset Commission, on a reimbursable basis, the administrative support services necessary for the Sunset Commission to carry out its duties. 
(C)Authorization of appropriationsSuch sums as may be necessary are authorized to be appropriated for the purposes of carrying out the duties the Commission. Such funds shall remain available until expended. 
(7)Sunset of commissionThe Sunset Commission shall terminate on December 31, 2026, unless reauthorized by law. 
(e)Review of efficiency and need for executive branch agencies and programs 
(1)In generalThe Sunset Commission shall review agencies and programs in accordance with the criteria described in subsection (f). The Sunset Commission shall consider recommendations made by the President to the Commission for improving the performance of the agencies or programs being considered. 
(2)Use of evaluations and assessmentsIn its deliberations, the Sunset Commission may consider any publicly available agency or program evaluations and assessments, including those that the Office of Management and Budget has undertaken in consultation with the affected agencies of the Federal Government. Such Office of Management and Budget assessments shall evaluate the purpose, design, strategic plan, management, and results of the program, and such other matters as the Director of the Office of Management and Budget considers appropriate, as well as make recommendations to improve the efficiency and effectiveness of the assessed programs. 
(3)Report to the PresidentThe Sunset Commission shall submit to the President not later than August 1 of each year a report containing 
(A)its assessment of each agency and program reviewed during the preceding 12 months pursuant to the schedule for review (if any) approved by a joint resolution described in section 3(a); and 
(B)its recommendations on how to improve the results that each agency and program achieves and whether to abolish any agency or program. 
(4)LegislationThe Sunset Commission shall submit to the President with its report any legislation needed to carry out its recommendations.  
(5)Proposals to abolish agencies or programsPrior to recommending the abolition of any agency or program, the Sunset Commission should, as it considers appropriate: 
(A)conduct public hearings on the merits of retaining the agency or program; 
(B)provide an opportunity for public comment on the option of abolishing the agency or program; 
(C)offer the affected agency an opportunity to comment and to provide information supporting its views; 
(D)review the assessments described in paragraph (2) of this Act; and 
(E)consult with the Government Accountability Office, the relevant Inspectors General, and the relevant committees of Congress. 
(f)Criteria for reviewThe Sunset Commission shall use the following criteria to evaluate each agency or program: 
(1)Whether the agency or program as carried out by the agency is cost-effective and achieves its stated purpose or goals. 
(2)The extent to which any trends, developments, or emerging conditions affect the need to change the mission of the agency or program or the way that the mission is being carried out by the agency. 
(3)The extent to which the agency or program duplicates or conflicts with other Federal agencies, State and local government, or the private sector. 
(4)The extent to which the agency coordinates effectively with State and local governments in performing the functions of the program. 
(5)The extent to which changes in the authorizing statutes of the agency or program would improve the performance of the agency or program. 
(6)The extent to which changes in the management structure of the agency or program or its placement in the Executive Branch are needed to improve the overall efficiency, effectiveness, or accountability of executive branch operations. 
(g)Agency and program inventory– 
(1)PreparationWithin 6 months after the date of the enactment of this Act, the Director of the Congressional Research Service, with the assistance of the Comptroller General, shall prepare an inventory of all executive branch agencies and programs. Six months prior to the time that the Sunset Commission is scheduled to begin its review of an agency or program, the Director of the Congressional Research Service, with the assistance of the Comptroller General, shall update the section of the inventory pertaining to that agency or program. 
(2)PurposeThe purpose of the agency and program inventory is to advise and assist the Sunset Commission, the President, and Congress in carrying out the requirements of this Act. 
(3)Inventory contentThe agency and program inventory shall include for each agency and program a list of citations of all authorizing statutes of the agency or program. 
(h)Exemption 
(1)RegulationsNo regulations to protect the environment, health, safety, or civil rights shall be abolished under this Act. 
(2)EnforcementNo program related to enforcing regulations referred to in paragraph (1) shall be abolished under this Act unless provision is made for the continued enforcement of those regulations. 
(i)Submission of commission report to Congress by PresidentNot later than September 1 of each year, the President shall submit to Congress the report submitted to the President by the Commission pursuant to subsection (e)(3) and any legislation needed to accomplish the recommendations of the Sunset Commission. 
3.Expedited congressional review procedures 
(a)Definitions 
(1)Resolution of approvalFor the purposes of this section, the term resolution means only a joint resolution— 
(A)which does not have a preamble; 
(B)the title of which is as follows: Joint resolution approving the schedule for reviewing the performance of, and need for, executive branch agencies and programs under the Federal Agency Performance Review and Sunset Act; 
(C)the matter after the resolving clause of which is as follows: That Congress approves the schedule for reviewing the performance of, and need for, executive branch agencies and programs on _____ under the Federal Agency Performance Review and Sunset Act:, the blank space being filled in with the appropriate date; and 
(D)the remaining text of which consists of the complete schedule for the reviews submitted under section 2(a). 
(2)Legislative dayFor the purposes of this section, the term legislative day refers to any day on which either House of Congress is in session. 
(b)Introduction and reference of resolution 
(1)Not later than the first day of session following the day on which a resolution is submitted to Congress under section (2)(a)(1), the resolution shall be introduced (by request)— 
(A)in the House of Representatives by the chairman of the Committee on Government Reform, or by a member or members of the House designated by such chairman; and 
(B)in the Senate by the chairman of the Committee on Homeland Security and Governmental Affairs, or by a member of members of the Senate designated by such chairman. 
(2)The resolution shall be referred to the Committee on Government Reform of the House of Representatives and the Committee on on Homeland Security and Governmental Affairs of the Senate (and all resolutions with respect to the same schedule for reviews shall be referred to the same committee) by the Speaker of the House or the President of the Senate, as the case may be. The committee shall makes its recommendations to the House of Representatives or the Senate, respectively, within 75 calendar days of continuous session of Congress following the date of such resolutions’s introduction. 
(c)Expedited procedures relating to discharge of committee considering resolution, procedure after report or discharge of committee, debate, and vote on final passageSections 911 and 912 of title 5, United States Code, shall apply to a resolution introduced pursuant to subsection (b)(1). In applying such sections— 
(1)the term resolution means a resolution as defined in subsection (a)(1) of this section; and 
(2)the term reorganization plan means a legislative proposal containing a schedule for review submitted under section 2(a). 
(d)Effective date, publication, effect on other laws, pending legal proceedings, and unexpended appropriationsSections 906 and 907 of title 5, United States Code, shall apply to a resolution introduced pursuant to subsection (b)(1). In applying such sections— 
(1)the term resolution means a resolution as defined in subsection (a)(1) of this section; and 
(2)the term reorganization plan means a legislative proposal containing a schedule for review submitted under section 2(a).  
 
